Citation Nr: 0820311	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-17 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1993 to April 1996.  Thereafter, he had additional 
service, including periods of active duty for training 
(ACDUTRA) in the Wisconsin Army National Guard.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from an August 2005 rating decision by the Milwaukee, 
Wisconsin Department of Veterans Affairs (VA) Regional Office 
(RO).  In April 2008, a Travel Board hearing was held before 
the undersigned; a transcript of the hearing is associated 
with the claims file.  In April 2008, the veteran submitted 
additional evidence with a waiver of RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Board finds that further development of the record is 
required to comply with VA's duty to assist the veteran in 
the development of the facts pertinent to his claim.

Not all of the veteran's periods of active duty and active 
duty for training have been verified.  In particular, his 
service in the Army National Guard beginning in 1996 must be 
verified.  In addition, while some of the veteran's service 
medical records (SMRs) are associated with the claims file, 
it appears that these records might be incomplete.  
Specifically, during the April 2008 Travel Board hearing, the 
veteran testified that he had CT scans taken at Kelly Hill, 
Ft. Benning, Georgia in March or April 1995, and received 
treatment for his sinuses in Madison, Wisconsin during his 
National Guard service in 1996.  See April 2008 hearing 
transcript.

Furthermore, the veteran maintains that his current sinusitis 
began during his military service.  A February 2007 VA 
examiner stated that review of the veteran's SMRs showed no 
evidence of recurrent sinusitis and opined that the veteran's 
current sinusitis is unrelated to his military service.  
However, the VA examiner failed to discuss that an April 1995 
SMR shows that the veteran was seen with complaints of sinus 
headaches, and a December 1995 SMR shows the notation "+ 
sinus."  Following service, the veteran was seen for 
sinusitis as early as in October 1997.  Under 38 C.F.R. § 
3.159(c)(4), a VA medical examination or opinion is necessary 
if the evidence of record: (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service; 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  The facts 
presented suggest that an examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
service department and verify all periods 
of the veteran's service, including all 
periods of active duty for training.

2.  The RO should also arrange for an 
exhaustive search for the veteran's 
complete SMRs.  This records sought 
should specifically include any CT scans 
taken at Kelly Hill, Ft. Benning, Georgia 
in March or April 1995 and any records of 
treatment in Madison, Wisconsin during 
the veteran's National Guard service in 
1996.  The efforts to obtain such records 
should be documented in the claims file.

3.  The RO should then arrange for the 
veteran to be examined by an appropriate 
physician to determine the etiology of 
any current sinusitis.  The veteran 
should be properly notified of the 
examination and of the consequences of a 
failure to appear.  His claims file must 
be reviewed by the examiner in 
conjunction with the examination.  Based 
on examination of the veteran and review 
of his claims file, the examiner should 
provide an opinion as to whether at least 
as likely as not that the veteran's 
sinusitis is related to his active 
military service.  The examiner must 
explain the rationale for the opinion 
given.

4.  The RO should then re-adjudicate the 
claim of service connection for 
sinusitis.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity for response.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

